439 F.2d 1197
Dr. Henry Lewis STOUTZ, III and Mrs. Fancher Marie Stoutz Coe, as Transferees of the Estate of Ruth Harvey Fancher Stoutz, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 30855.
United States Court of Appeals, Fifth Circuit.
March 18, 1971.
Rehearing Denied April 28, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
Louis B. Graham, Graham, Graham & Kiefer, New Orleans, La., for appellants.
Johnnie M. Walters, Asst. Atty. Gen., Tax Div., Meyer Rothwacks, Janet R. Spragens, Attys., Washington, D. C., Gerald J. Gallinghouse, U. S. Atty., New Orleans, La., Helen E. Marmoll, U. S. Dept. Of Justice, Washington, D. C., Bennet N. Hollander, Atty., Tax Division, Department of Justice, Washington, D. C., for appellee.
Before GEWIN, BELL and ALDISERT,* Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the district court for the reasons set forth in its adjudication 324 F.Supp. 197. The proceedings are remanded to the district court for consideration of the question whether the estate of Ruth Harvey Fancher Stoutz may be entitled to an additional deduction in the computation of the estate tax for the attorneys' fee and costs of processing this appeal.


2
Affirmed and remanded.



Notes:


*
 Of the Third Circuit, sitting by designation